Citation Nr: 1533938	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-44 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected bilateral plantar calluses.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to October 1974.

These matters come to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  An April 2015 letter informed him that his hearing was scheduled for May 2015.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board notes that, while the Veteran previously was represented by Charles Romo, Attorney-at-Law, in May 2014, the Veteran granted a power-of-attorney in favor of the Georgia Department of Veterans Service with regard to the claims on appeal.  The Board recognizes the change in representation.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for depression has been expanded as noted on the title page of this decision consistent with Clemons.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

In October 2009, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  In a May 2010 decision, the RO specifically deferred making a decision on this claim.  The record is unclear what, if any, actions have been taken on the pending TDIU claim since that time.  The Board brings this matter to the attention of the Agency of Original Jurisdiction for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

The Veteran claims that he suffers from depression secondary to his service-connected bilateral plantar calluses.  Indeed, a VA treatment record from August 2008 contains the Veteran's report that he felt a lot of aggression and anger because of the severe pain in his feet.  This treatment record contains a diagnosis of "bipolar disorder depressed."  The August 2008 VA treatment record provides competent evidence of a current disability, as it contains a current diagnosis of a psychiatric disorder, and it is indicative of a possible connection between that disorder and the Veteran's service-connected bilateral foot calluses.  However, no etiology opinion concerning the Veteran's diagnosed psychiatric disorder is of record.  In light of the lack of an etiology opinion, the Board finds that remand is in order for a VA compensation and pension examination.

Concerning the claim for an increased rating for the service-connected bilateral plantar calluses, in a February 2009 statement, the Veteran remarked that he needed to use a cane in order to ambulate.  He said he had to wear orthopedic appliances in his shoes which did not improve his condition, and he experienced extreme tenderness upon applying any kind of pressure to his feet.  He also experienced foot spasms.  VA treatment records from April 2010, May 2010, July 2010, and September 2010 all reflect the Veteran's continuing need for podiatry care.  Notably, he last underwent a VA examination to assess his bilateral plantar calluses in July 2008.  

As the lay evidence suggests a worsening of disability since the last VA compensation examination, the Veteran should be afforded an additional comprehensive examination to determine the current nature and severity of his bilateral plantar calluses.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with claims file any outstanding records pertinent to the Veteran's case.

2.  Then, schedule the Veteran for the pertinent examination addressing his acquired psychiatric disorder, to include depression.  The claims file must be made available to the examiner for review of the case. 

Following review of the record, the examiner should respond to the following with adequate rationale:

Clarify whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disorder (to include depression) that was incurred or aggravated as a complication of his service-connected bilateral plantar calluses, or alternatively, as a result of his active service.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral plantar calluses.  The entire claims file must be provided to the examiner for review. All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

After a complete review of the claims file, the VA examiner should determine whether the Veteran's bilateral plantar calluses result in marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achillis on manipulation,.  Address the Veteran's lay statements in this regard.  If possible, differentiate the symptoms manifested by the bilateral plantar calluses from the symptoms manifested by the Veteran's peripheral neuropathy.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

4.  Then, readjudicate the service connection claim for an acquired psychiatric disorder, to include depression, and the increased rating claim for bilateral plantar calluses, on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




